Case 1:18-cv-01957-CFC Document 4 Filed 01/31/19 Page 1 of 4 PageID #: 26




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 ADAM FRANCHI, Individually and On               )
 Behalf of All Others Similarly Situated,        )
                                                 )
                       Plaintiff,                ) Case No. 1:18-cv-01957-CFC
                                                 )
        v.                                       )
                                                 )
 INTERSECTIONS INC., JOHN M.                     )
 ALBERTINE, THOMAS G. AMATO,                     )
 BRUCE L. LEV, DAVID A. MCGOUGH,                 )
 MEL VIN R. SEILER, MICHAEL R.                   )
 STANFIELD, WC SACO ONE PARENT,                  )
 INC., AND WC SACO ONE MERGER SUB,               )
 INC.,                                           )
                                                 )
                       Defendants.               )

              STIPULATION AND [PROPOSED) ORDER OF DISMISSAL

       WHEREAS, on December 11, 2018, plaintiff Adam Franchi ("Plaintiff') tiled a Complaint

for Violation of the Securities Exchange Act of 1934 (the "Complaint") in the above-captioned

action (the "Action") against Intersections Inc. ("Intersections"), John M. Albertine, Thomas G.

Amato, Bruce L. Lev, David A. McGough, Melvin R. Seiler, Michael R. Stanfield, WC SACO

One Parent, Inc., and WC SACO One Merger Sub, Inc. (together, "WC SACO") (collectively,

"Defendants"); ·

       WHEREAS, the Complaint alleged violations of the Securities Exchange Act of 1934 in

connection with the solicitation/recommendation statement tiled by Defendants with the United

States Securities and Exchange Commission ("SEC") on November 29, 2018 (the "Solicitation

Statement") in connection with the proposed acquisition of Intersections by WC SACO (the

"Transaction");

       WHEREAS, following discussions between the parties, on December 26, 2018,
Case 1:18-cv-01957-CFC Document 4 Filed 01/31/19 Page 2 of 4 PageID #: 27




Defendants filed a supplement to the Solicitation Statement with the SEC that included additional

information relating to the Transaction that addressed and mooted Plaintiff's claims regarding the

sufficiency of the disclosures in the Solicitation Statement (the "Mooted Claims");

       WHEREAS, Plaintiff's counsel intend to assert a claim for mootness fees and expenses in

connection with the Mooted Claims (the "Fee Application"), and seek Court intervention only if

the parties cannot resolve Plaintiff's Fee Application;

       WHEREAS, Defendants in the Action reserve all rights, arguments, and defenses,

including the right to oppose any potential Fee Application;

       WHEREAS, no class has been certified in the Action;

       WHEREAS, Defendants have denied and continue to deny any wrongdoing and contend

that no claim asserted in the Action was ever meritorious;

       NOW, THEREFORE, upon consent of the parties and subject to the approval of the Court:

       IT IS HEREBY ORDERED this 3/'s•day of ~ua_r               y ,2019 that:
        1.     Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), all claims asserted in

the Action are dismissed, with prejudice as to Plaintiff only. All claims on behalf of the putative

class are dismissed without prejudice.

       2.      Notice of this dismissal is not required because the dismissal is with prejudice as to

Plaintiff only, and not on behalf of a putative class; no class has been certified in the Action; and

the putative class will not be bound by any agreement among the parties.

       3.      The Court retains jurisdiction of the Action solely for the purpose of determining

Plaintiffs anticipated Fee Application, if filed.




                                                    2
Case 1:18-cv-01957-CFC Document 4 Filed 01/31/19 Page 3 of 4 PageID #: 28




       4.      This Order is entered without prejudice to any right, position, claim, or defense any

party may assert with respect to the Fee Application, which includes Defendants' right to oppose

the Fee Application.

       5.      To the extent that the parties are unable to reach an agreement concerning the Fee

Application, they may contact the Court regarding a schedule and hearing to present such

application to the Court.

       6.      Upon completion of briefing, the parties shall promptly contact the Court to

schedule argument regarding Plaintifrs Fee Application at a time convenient to the Court.

       7.      If the parties reach an agreement concerning the Fee Application, they shall notify

the Court. Upon such notification, the Court will close the Action.

 Dated: January 14, 2019                            RIGRODSKY & LONG, P.A.

                                            By: Isl Gina M Serra
 OF COUNSEL:                                    Seth D. Rigrodsky (#3147)
                                                Gina M. Serra (#5387)
 RMLAW,P.C.                                     300 Delaware Avenue, Suite 1220
 Richard A. Maniskas                            Wilmington, DE 19801
 1055 Westlakes Drive, Suite 300                (302) 295-5310
 Berwyn, PA 19312
 (484) 324-6800                                     Attorneys for Plaintiff



 Dated: January 14, 2019                            GIBSON, DUNN & CRUTCHER
                                                    LLP

                                            By: Isl Kahn A. Seo/nick
                                                Kahn A. Scolnick
                                                333 South Grand Avenue
                                                Los Angeles, CA 90071-3197
                                                (213) 229-7000

                                                    Attorneys for Defendants WC SACD
                                                    One Parent, Inc. and WC SACD




                                                3
Case 1:18-cv-01957-CFC Document 4 Filed 01/31/19 Page 4 of 4 PageID #: 29




Dated: January 14, 2019                         KRAMER LEVIN NAFTALIS &
                                                FRANKELLLP

                                      By: Isl Alan R. Friedman
                                          Alan R. Friedman
                                          1177 Avenue of the Americas
                                          New York, NY l 0036
                                          (212) 715-9300

                                                Attorneys for Defendants Intersections
                                                Inc., John M Albertine, Thomas G.
                                                Amato, Bruce L. Lev, David A.
                                                McGough, Melvin R. Seiler, and
                                                Michael R. Stanfield




     IT IS SO ORDERED this   1/""'a.ay of       7_,,,_,.}        , 2019.




                                            4
